EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew J. Seward (Reg. No. 73,298) on 01/25/2022.

The application has been amended as follows: 
(Currently Amended) A piston check valve system, comprising:
	a body including an upstream end and a downstream end;
	a bonnet secured to a proximal opening of the body;
	a piston secured within the body, the piston being moveable between a closed position in which the piston rests upon a valve seat and an open position in which the piston is spaced away from the valve seat, the piston including a rim configured to contact the bonnet when the piston is in the open position, the valve seat having a sealing surface that is inclined or chamfered; and
	a retainer configured to guide and retain the piston and to secure the valve seat within the body, the retainer including a first surface configured to guide a proximal portion of the piston and a second surface configured to guide a distal portion of the piston.

2. (Canceled)	

3. (Canceled)	

4. (Original)	The piston check valve system of claim 1, wherein the valve seat is pressed by the retainer into a recess formed within the body.

5. (Original)	The piston check valve system of claim 4, wherein the valve seat and the retainer are secured to each other by a protrusion that is received by a recess.

6. (Original)	The piston check valve system of claim 1, wherein an outer peripheral surface of the valve seat is not welded to the body.

7. (Original)	The piston check valve system of claim 1, wherein the valve seat is separable from the body and from the retainer.

8. (Original)	The piston check valve system of claim 1, wherein the retainer is in contact with the bonnet at a proximal end of the retainer.

9. (Original)	The piston check valve system of claim 8, further including a face protruding from an end of the bonnet and surrounding a central recess within the bonnet, the face contacting the proximal end of the retainer.

10. (Original)	The piston check valve system of claim 9, further including a resilient member extending within the central recess of the bonnet.

11. (Currently Amended)	A piston check valve system, comprising:
	a body including an upstream opening and a downstream opening;
	a piston secured within the body between the upstream opening and the downstream opening, the piston being moveable between a closed position in which an end face blocks a flow of fluid and an open position, the piston including a rim configured to contact a bonnet of the piston check valve system when the piston is in the open position;
	a resilient member biasing the piston towards the closed position; and
	a cage surrounding a proximal end of the piston, the cage including a distal bridge configured to contact an outer periphery of the end face of the piston and to guide and retain the piston and to secure a valve seat within the body,
the check valve system including a protrusion extending from one of the valve seat or the cage such that the protrusion faces and is received by a recess formed in the other of the valve seat or the cage, the protrusion protruding in a direction parallel to a direction of movement of the piston.

12. (Original)	The piston check valve system of claim 11, wherein the distal bridge is positioned between a pair of openings formed in a distal end portion of the piston.

13. (Original)	The piston check valve system of claim 11, further including a valve seat removably secured within the body by the cage.

14. (Original)	The piston check valve system of claim 13, wherein a distal end of the cage presses on a proximal end of the valve seat.

15. (Cancelled)	

16. (Original)	The piston check valve system of claim 13, wherein the valve seat is separable from the body and from the cage.

17. (Currently Amended)	A method of assembling a piston check valve system including a removable valve seat, the method comprising:
	securing the removable valve seat in a body of the piston check valve system;
	retaining the removable valve seat with a retainer that presses upon a surface of the removable valve seat, the removable valve seat having a sealing surface that is inclined or chamfered, the retainer including a first surface configured to guide a proximal portion of [[the]] a piston and a second surface configured to guide a distal portion of the piston;
	positioning a piston within the retainer such that the piston is configured to slide with respect to the retainer, the piston including a rim configured to contact a bonnet when the piston check valve system is in an open position; and
	securing the retainer with [[a]] the bonnet.

18. (Original)	The method of claim 17, wherein the retainer includes a cylindrical proximal portion configured to guide a proximal end of the piston and a distal portion including at least one opening and at least one bridge, the at least one bridge configured to guide a distal end of the piston.

19. (Original)	The method of claim 17, wherein the bonnet transfers a force to secure the removable valve seat via the retainer.

20. (Original)	The method of claim 17, wherein the retainer is configured to allow the piston to travel an entire length of the retainer extending to an end of the bonnet.

21. (Currently Amended) The piston valve system of claim 1, wherein the upstream end and the downstream end define an upstream opening and a downstream opening, respectively, the upstream opening and downstream opening each allowing a flow of fluid in a horizontal direction that is orthogonal to a vertical direction along which the piston moves within the retainer.

22. (Previously Presented) The piston check valve system of claim 21, wherein the retainer surrounds a proximal end of the piston, the retainer including a distal bridge configured to contact an outer periphery of an end face of the piston, 
wherein the check valve system further includes a protrusion extending from either the valve seat or the retainer such that the protrusion faces and is received by a recess on the other of the valve seat or the retainer, the protrusion protruding in a direction parallel to the vertical direction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753